         Case 6:18-cv-06357-MAT Document 23 Filed 01/18/19 Page 1 of 1




                                                                                                                                          Mayer Brown LLP
                                                                                                                                        1999 K Street, N.W.
                                                                                                                                Washington, DC 20006-1101
                                                                                                                                   United States of America

                                                                                                                                          T: +1 202 263 3000
                                                                                                                                          F: +1 202 263 3300
                                                                                                                                          www.mayerbrown.com
January 18, 2019
                                                                                                                                           Brian D. Netter
VIA ECF                                                                                                                                   T: +1 202 263 3339
                                                                                                                                          F: +1 202 263 5236
                                                                                                                                       bnetter@mayerbrown.com
Hon. Michael A. Telesca
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614


Re:    D’Amore v. University of Rochester,
       6:18-cv-6357-MAT (W.D.N.Y.)

Dear Judge Telesca:

As the Court is aware, the parties to this action have been engaged in productive negotiations to
obviate the need for further proceedings. The University of Rochester previously requested that
its deadline to respond to the amended complaint be extended to today. In light of the ongoing
negotiations, the parties respectfully request to further extend that deadline until Monday,
January 21, 2019.



                                                                            Sincerely,

                                                                            /s/ Brian D. Netter
                                                                            Brian D. Netter

                                                                            Counsel for the University of Rochester


Cc: All counsel of record (via ECF)




         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
